Transportation of horses for slaughter in the European Union (written declaration)
I would like to inform you that Written Declaration 0054/2009 by Mrs Lynne, Mrs Jędrzejewska and Mr Schlyter on the transportation of horses for slaughter in the European Union was signed today, 24 February 2010, by a majority of Parliament's component Members. Therefore, in accordance with Rule 124(4) of the Rules of Procedure, it will be forwarded to its addressees and published with the names of its signatories in the Texts Adopted of the sitting of 25 February 2010.
We would like to thank the authors for submitting this declaration.
author. - Mr President, it is great news that we have achieved the right number of signatures. Thank you everyone for signing this written declaration.
I would like to inform you that I did not have the possibility of signing this declaration, and I am ready to do it immediately.